IN THE SUPREME COURT OF PENNSYLVANIA




IN RE: ASSIGNMENT OF JUDGES OF           : No. 337 Common Pleas Judicial
THE COURT OF COMMON PLEAS OF             : Classification Docket
THE FIRST JUDICIAL DISTRICT OF           :
PENNSYLVANIA                             :
                                         :

                                    ORDER

PER CURIAM:
             AND NOW, this 15th day of August, 2016, upon consideration of the

Petitions of the Honorable Sheila Woods-Skipper, President Judge of the Court of

Common Pleas of the First Judicial District of Pennsylvania, for the assignment of

Judges to divisions of the court, it is hereby ORDERED that the Petitions are granted

and the following assignments are approved:


             Family Division

             The Honorable Daniel R. Sulman
             The Honorable Vincent W. Furlong

             Trial Division

             The Honorable Vincent N. Melchiorre
             The Honorable Roger F. Gordon